Case 1:18-cv-00681-RJL Document 78-2 Filed 08/26/19 Page 1 of 4

Exhibit 2
Case 1:18-cv-00681-RJL Document 78-2 Filed 08/26/19 Page 2 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH Case No. 1:18-cv-00681-RJL
Honorable Richard J. Leon
Plaintiff,

V.

EDWARD BUTOWSKY,
MATTHEW COUCH
AMERICA FIRST MEDIA,
Defendants,

DEFENDANT AMERICA FIRST MEDIA’S RULE 26(a) INITIAL DISCLOSURES

Defendant America First Media submits the following disclosures pursuant to Rule
26(a)(1).

These disclosures do not constitute a waiver of any work product protection and are
without prejudice to any other issue or argument.
I. Individuals Likely to Have Discoverable Information:

America First Media is not a suable entity. America First Media, LLC was created in
2017 but it is dormant and has no (and has never had any) activities, assets, liabilities or active
members of any kind. Individuals listed below may have discoverable information that America
are being provided by Matthew Couch, pro se, because America First Media has no legal
capacity to act.

1. Matthew Couch
4000 S Dixieland A-201
Rogers, AR 72758
Pro se
Case 1:18-cv-00681-RJL Document 78-2 Filed 08/26/19 Page 3 of 4

II. Relevant Documents:

Mr. Couch has in his possession, custody or control the following categories of
documents that may be used to support any defenses of America First Media, LLC if it is joined
as a defendant.

1. Documents in his own custodial files, to be collected and produced in discovery;
and

Mr. Couch reserves the right to supplement these Initial Disclosures if America First Media,
LLC is joined as a defendant and acknowledges that he and, if joined, America First Media,
LLC, will be required to supplement this information based upon further discovery and expert
testimony and reports.

Il. Damages:

Not applicable.

TV. Insurance Agreements:

None.

Dated: August 18, 2019

Matthew Couch,
MATTHEW COUCH, pro se
4000 S Dixieland A-201
Rogers, AR 72758
Case 1:18-cv-00681-RJL Document 78-2 Filed 08/26/19 Page 4 of 4

CERTIFICATE OF SERVICE

Thereby certify that on August 18, 2019, a copy of the foregoing was served by
agreement by electronic mail on the foregoing:

Joshua Riley

Meryl] C. Governski

BOIES SCHILLER FLEXNER LLP
1401 New York Ave, N.C
Washington, DC 2005
jriley@fsflip.com
mgovernski@bsflip.com

Micahel J. Gottlieb

WILLKIE FARR & GALLAGHER LLP
1875 K. Street, N.W.

Washington, D.C. 20006
mgottlieb@willkie.com

Philip Harvey

Harvey & Binnalli, PLLC
717 King Street, Suite 300
Alexandria VA 22314
United States of America
pharvey@harveybinnal.com

Matthew Couch
MATTHEW COUCH, pro sé
4000 S Dixieland A-201
Rogers, AR 72758
